Citation Nr: 1243334	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO. 02-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an extraschedular evaluation for a low back disability.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. That decision increased the assigned rating for lumbosacral strain from 20 percent to 40 percent, effective from December 17, 2001, the date of the Veteran's claim for an increased rating. The Veteran appeals for a higher disability rating for his service-connected low back disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a Travel Board hearing in his October 2002 substantive appeal. In February 2003, he submitted a statement noting that he wished to withdraw his request for a hearing before a member of the Board. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2012). 

This case was the subject of a May 2007 Order of the Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Partial Remand (Joint Motion) of the parties dated in April 2007 and vacated the Board's August 2006 decision in this matter.

In November 2007 the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the purpose of compliance with the Court's May 2007 Order. The Board again remanded this matter to the RO for further development and adjudication in January 2010. 

In the Joint Motion, VA and the Veteran agreed that the Board erred in its August 2006 decision by not determining whether a referral of this matter to the Director, Compensation Service, for extraschedular consideration was warranted. 

In March 2012 the Board adjudicated the Veteran's claim for an increased schedular evaluation for a low back disability. It granted a 60 percent evaluation for the period from February 2, 2001 to May 3, 2010. This rating was in lieu of a 40 percent evaluation for lumbosacral strain and a 10 percent rating for radiculopathy to the right lower extremity. The March 2012 Board decision denied a disability evaluation in excess of 40 percent for the period from May 4, 2010 forward. For this period, a previously established separate 10 percent evaluation for radiculopathy to the right low extremity remained in effect. The Board also remanded the issue of entitlement to an extraschedular evaluation for the low back disability so that it could be referred to the Director, Compensation Service for extraschedular consideration. The case has now been returned to the Board. 

The Veteran submitted additional medical evidence directly to the Board in October 2012. It was accompanied by a waiver of initial RO consideration. 38 C.F.R. § 20.1304(c) (2012). 

The issue of entitlement to a TDIU for the periods from February 2, 2001 to December 17, 2001 and from September 27, 2003 to the present is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1. The findings of the May 2002, August 2002, June 2004, May 2010, and September 2011 VA examiners are competent medical evidence. 

2. The Veteran's low back disability is manifested by marked limitation of motion, weakness, and fatigability. 

3. Pursuant to a March 2012 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the Director of the Compensation Service denied an extraschedular evaluation for the service-connected low back disability. 

4. The Veteran's low back disability does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate. 

5. For the period from February 2, 2001 to September 26, 2003, with resolution of the benefit of the doubt in the Veteran's favor, his service-connected back disability precluded him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular evaluation for the Veteran's low back disability have not been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).

2. For the period from February 2, 2001 to September 26, 2003, the criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).
In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA did not issue a notice letter prior to the February 2002 rating decision. However, notice letters were issued in April 2006, February 2008, March 2009, and January 2010  These letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. All four letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

His claim was then readjudicated in the August 2009, October 2011, and August 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in August 2002, June 2004, June 2009, May 2010, and September 2011. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder (with the exception of the June 2009 examination), and appropriate diagnostic tests. 

This case was remanded in November 2007 in order for the RO to obtain records from the Office of Personnel Management (OPM). It was remanded again in January 2010 so additional records could be obtained, a new VA examination could be scheduled, and an extraschedular evaluation could be considered in the first instance. Lastly, it was remanded in March 2012 so that the issue of an extraschedular evaluation could be referred to the Director, Compensation Service. The RO has obtained OPM, VA, and private medical records. The Veteran underwent a VA examination in September 2011. The case was referred to the Director, Compensation Service in March 2012. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Extraschedular Evaluations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20 , 4.27 (2012). The ratings are averages and therefore an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe a veteran's disability level and symptomatology, then a veteran's disability picture is contemplated by the Rating Schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a veteran's entitlement to an extraschedular rating. Anderson v. Shinseki, 23 Vet. App. 423 (2009).

The Veteran's low back disability evaluation is staged. Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore the Board will address two separate evaluation periods. For the period from February 2, 2001 to May 3, 2010, the Veteran's back disability was assigned a 60 percent evaluation. For the period from May 4, 2010 to the present, his disability evaluation was 40 percent. For the period from September 26, 2003 to May 3, 2010 the 60 percent evaluation was in lieu of a 40 percent evaluation for the back disability and a separate 10 percent evaluation for radiculopathy to the right lower extremity. After the Veteran's disability evaluation was lowered to 40 percent effective May 4, 2010, the separate 10 percent evaluation for radiculopathy remained in effect. This staged rating was the implementation of the March 2012 Board decision. 

Rating Criteria for Back Disabilities

As will be described below, regulations pertaining to rating of the Veteran's low back disability have changed during the pendency of this claim. The Veteran is entitled to the application of the version of the regulation that is most favorable to him from the effective date of the new criteria, but only the former criteria are to be applied prior to the effective date of the new criteria. See VAOPGCPREC 3-2000.

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, the highest rating allowable pursuant to this Diagnostic Code, 40 percent, was awarded upon evidence of severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Also prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), lumbosacral strain was rated as 40 percent disabling if the condition was severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. A rating in excess of 40 percent is not available under this Diagnostic Code.

Additionally, a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine and a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). The record shows that the Veteran retains mobility in his spine; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Therefore, an evaluation in excess of 40 percent is not available under Diagnostic Code 5289.

The applicable rating criteria for intervertebral disc syndrome (IVDS) were amended effective September 23, 2002. 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002). These changes were incorporated into subsequent changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, which are effective September 26, 2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The former provisions of Diagnostic Code 5293, in effect before September 23, 2002, provide criteria for evaluating IVDS. Under the former provisions of Diagnostic Code 5293, a 40 percent rating required evidence of intervertebral disc disease which is severely disabling with recurring attacks and intermittent relief. The highest evaluation allowable under this Diagnostic Code, 60 percent, necessitated evidence of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective from September 23, 2002, the criteria for rating IVDS were changed. 67 Fed. Reg. 54345 -554349 (Aug. 22, 2002). Intervertebral disc syndrome, under these criteria, is to be evaluated on the basis of incapacitating episodes over the previous 12 months or by combining separate ratings of its chronic orthopedic and neurologic manifestations, whichever method results in the higher rating. Id. Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warranted a 40 percent rating. Id. Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent rating. Id. Incapacitating episodes are those of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician. Id. "Chronic" orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. Id.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective as of September 23, 2002, or, as codified after September 26, 2003, at Diagnostic Code 5243, IVDS (preoperatively or postoperatively), is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (as described directly above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended. These amendments included the changes made to the criteria used to evaluate IVDS, which had become effective in the previous year. 68 Fed. Reg. 51,454 (Aug. 27, 2003). The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the Diagnostic Code for IVDS was changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the revised provisions, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or 5243 (2004).

The September 2002 IVDS changes which were incorporated into the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. Pursuant to Note 1 of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As noted above, the enumerated criteria for back disabilities as changed effective September 26, 2003, incorporated a General Rating Formula for Diseases and Injuries of the Spine. 68 Fed. Reg. 51,454 (August 27, 2003). (The Veteran was notified of these new criteria in the November 2004 Supplemental Statement of the Case). Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

However, if the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Entitlement to an Extraschedular Evaluation for a Low Back Disability for the Period from February 2, 2001 to May 3, 2010

The facts pertaining to the manifestations of the Veteran's low back disability are already a matter of record. They were set forth in the Board's March 2012 decision. In summary, for the period from February 2, 2001 to May 3, 2010, the Veteran was shown to have symptoms meeting or approximating pronounced disability, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, with little intermittent relief. These symptoms were demonstrated at VA examinations in May 2002, August 2002, June 2004, and June 2009. His back disability also caused weakness, easy fatigability, stiffness, and lack of endurance. In March 2012, the Board assigned a 60 percent evaluation based upon these findings. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from September 26, 2003).

The rating of 60 percent assigned from February 2, 2001, to May 3, 2010, is the highest schedular rating available until September 26, 2003. As of September 26, 2003, a 50 percent rating was available for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent was available for unfavorable ankylosis of the entire spine. 68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243). As the Veteran does not have ankylosis of any portion of the spine, the criteria for these ratings are not met for any time from February 2, 2001, forward.

The Veteran asserts that his back disability caused him to become unemployed. He had worked as a housekeeping aid. A July 2001 treatment record showed that he was advised not perform continuous lifting, though carrying zero to ten pounds was permitted if it was intermittent. He was advised not to perform continuous or intermittent lifting of 10 to 100 pounds. He was advised not to perform continuous sitting, though intermittent sitting was permitted. He was advised against continuous and intermittent climbing of stairs or ladders, kneeling, bending, stooping, twisting, pushing, or pulling. Continuous and intermittent simple grasping were permitted. 

Also in July 2001, a VA physician stated that the Veteran was able to return to work with restrictions. Lifting was limited to 10 to 20 pounds (or less) and he had a daily limit of four to six hours of standing or walking. He had no limits on sitting, driving, grasping, fine manipulation, pushing, puling, and rotation. Stooping, overhead reaching, and twisting were to be avoided. Bending, kneeling, squatting, pushing, pulling, and carrying were permitted. 

An August 2001 VA treatment record showed that the Veteran walked slowly with a cane, though it was noted that he was seen ambulating more normally in a corridor when he did not know that he was being observed. He was advised to consider a different occupation that did not involve bending, twisting, or lifting. In November 2001 the Office of Personnel Management (OPM) approved the Veteran for disability retirement from his job as a housekeeping aid. Due to his back disability, he was not permitted to lift or bend. 

At his May 2002 VA examination, the Veteran was noted to have problems with endurance and easy fatigability. He noted that he had to retire from his job because he could not bend, lift, push, or pull. The examiner noted weakness of the muscles. The report of his June 2004 examination noted painful motion. His VA treatment records show complaints of chronic back pain for the period from February 2, 2001 to May 3, 2010. In May 2009 he demonstrated paraspinal muscle stiffness. 

At his February 2003 RO hearing, the Veteran testified that he was in constant pain and that he had flare-ups every one to two months. He stated that he had problems getting out of his bed or chair, and could not sit or stand very long. He stated that he could not lift more than 10 pounds. The Veteran is competent to describe these symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Further, his statements are considered credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, the symptoms he describes are contemplated by the rating schedule for the reasons discussed below. 

The record shows that the Veteran had painful limitation of motion of his lower back. This is adequately represented by the rating schedule, which specifically discusses limitation of motion in its criteria. In March 2012, the Board assigned a 60 percent evaluation based upon these findings. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from September 26, 2003). 

The Veteran's symptoms of functional loss included muscle weakness, stiffness, lack of endurance, and easy fatigability. The July 2001 and August 2001 VA treatment records show that in addition to painful limited motion, the Veteran's back disability manifested as weakness because he was advised not to lift more than 20 pounds. At worst, he was advised not to lift more than ten pounds. Although these symptoms are not specifically set forth in the rating criteria in 38 C.F.R. § 4.71a, functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse are accounted for in 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). They must be considered in cases where the disability evaluation is based upon limitation of motion, as here. These factors were considered as part of the Veteran's schedular increased rating claim. Therefore, the Veteran's symptoms are adequately described in the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). 

As directed by the March 2012 remand, this case was referred to the Director of the Compensation Service for consideration of an extraschedular evaluation. In July 2012, the Director found that the Veteran's low back disability presented an exceptional or unusual disability picture because his back condition caused marked interference with his ability to work as a housekeeper. However, the Director found that when comparing his symptoms to the rating criteria, these symptoms were adequately contemplated by the rating schedule. The Director concluded that an extraschedular rating was not warranted. 

After thorough consideration of the evidence of record, the Board concludes that the preponderance of the evidence is against an extraschedular evaluation for the Veteran's low back disability for the period from February 2, 2001 to May 3, 2010. The Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate for the reasons discussed above. He was found to have a disability that approximated pronounced disability, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, with little intermittent relief. His back disability also manifested as weakness, easy fatigability, stiffness, and lack of endurance. As noted above, the rating criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from September 26, 2003) reasonably describe these symptoms when the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 are considered. 

For the period from February 2, 2001 to May 3, 2010, the evidence does not demonstrate an exceptional or unusual disability picture that renders application of the regular rating criteria impractical. The Veteran's disability picture from his low back disability fits squarely within the criteria for a 60 percent rating. Id. 

38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." As the Veteran's back symptoms are clearly contemplated in the Schedule and provided for in the evaluation assigned therein, the interference with employment shown as a result of those symptoms is compensated for by the rating assigned. The evidence does not demonstrate that the manifestations of the Veteran's service-connected low back disability had resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. For these reasons, the Board finds that the criteria for an extraschedular evaluation for a low back disability have not been met for the period from February 2, 2001 to May 3, 2010. 38 C.F.R. § 3.321(b)(1).

Entitlement to an Extraschedular Evaluation for a Low Back Disability for the Period from May 4, 2010 to the Present 

The facts pertaining to the manifestations of the Veteran's low back disability are already a matter of record. They were set forth in the Board's March 2012 decision. In summary, for the period from May 4, 2010 forward, the Veteran did not experience incapacitating episodes having a total of at least six weeks during the previous 12 months. Further, he did not have favorable or unfavorable ankylosis for any period of time. 

Lastly, he was not shown to have a disability picture consistent with pronounced and persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. This is because of the findings at his May 4, 2010 VA examination. On physical examination the Veteran walked with an "affective gait keeping his right leg somewhat stiff while walking observed." The examiner noted, however, that when walking unobserved, the Veteran appeared to walk more normally in a symmetric and rhythmic state. Although the Veteran is competent to relate his medical history of observable symptoms, the fact that he was observed walking more normally when not being watched by an examiner damages his credibility. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Therefore, his statements regarding the severity of his symptoms are not probative evidence because they are not credible. 

At his May 2010 examination, measured range of motion of the thoracolumbar spine was flexion 45 degrees, extension 15 degrees, right lateral bending 20 degrees, left lateral bending 30 degrees, and right lateral and left lateral rotation 55 degrees. All major muscle groups of both lower extremities were grade 5/5. Deep tendon reflexes of both the knee and the ankle were +4 bilaterally. There was no lack of endurance or incoordination. There was no paraspinal spasm. There was mild tenderness in the lumbosacral area, but none in the thoracic area. There was no swelling, heat or redness noted. Hip extension testing was negative bilaterally, although the Veteran was only able to flex to 45 degrees while standing. By contrast, he was able to sit with being perfectly erect with his knees fully extended and hips flexed to 90 degrees without any difficulty or expression of pain.

X-rays of the lumbosacral spine revealed normal disc spaces throughout. The posterior elements appeared to be intact. There were no vertebral body abnormalities noted. The normal lordotic curve was well-maintained. X-rays of the thoracic spine revealed an anterior osteophytosis at the T7-T8 level. The bony architecture otherwise appeared to be within normal limits.

The examiner's diagnosis was T7-T8 spondylosis, mild. The examiner opined that the Veteran demonstrated inconsistent findings on the examination, suggesting that he was experiencing less disability than expressed. The examiner further opined that the Veteran had minimal disability from his spine as a result of spondylosis at the T7-T8 level and minimal to mild disability from his low back condition at the time of examination.

At a September 2011 VA examination, the Veteran related essentially the same history as provided at the May 2010 VA examination, except that he indicated he experienced flare-ups that last approximately one hour after walking three to four yards.

On physical examination in September 2011, flexion of the thoracolumbar spine was 90 degrees and extension was 25 degrees. Right lateral and left lateral flexion bending were 35 degrees. Right lateral and left lateral rotation were 55 degrees. All major muscle groups in both lower extremities were grade 5/5 and there was a left hemihypesthesia extending "from the toes up the left side of the torso as far as his chest." Deep tendon reflexes bilaterally at the knees were +4 and at the ankle +3 bilaterally. There appeared to be no increased loss of function after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination. No spasm was present. There was no swelling, heat or redness. Hip extension tests were negative bilaterally and straight leg raising tests were negative to 90 degrees bilaterally.

X-rays of the lumbosacral spine revealed normal lordotic curve. Vertebral bodies were of normal height. Disc spaces were well-maintained throughout. The examiner opined that the X-ray of the lumbosacral spine was normal.

X-rays of the thoracic spine showed minimal signs of anterior osteophytes in the mid-thoracic spine consistent with mild spondylosis.

The examiner's diagnoses were chronic strain of the lumbosacral spine and mild spondylosis of the thoracic spine. He opined that the Veteran was experiencing a mild disability from his low back and thoracic spine condition. This was based upon examination findings, x-rays and review of the claims file.

The Veteran's painful limitation of motion is adequately contemplated by the rating schedule, for the reasons discussed in the section pertaining to the period from February 2, 2001 to May 3, 2010. The findings at the May 2010 and September 2011 VA examinations demonstrate a decrease in severity of the Veteran's symptoms, although he continued to experience painful motion, tenderness, and substantial spasms. Further, the findings of the May 2010 examiner render the Veteran's lay allegations not credible and therefore they do not provide probative evidence in support of his claim. 

With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected. 38 C.F.R. §§ 4.40, 4.45, 4.59. Therefore, these symptoms are contemplated by the rating schedule. Assuming that the restrictions on lifting and other physical activities that were documented in 2001 have applied continuously, they are still contemplated by the rating schedule based upon a finding of functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.

For the period from May 4, 2010 forward, the evidence does not demonstrate an exceptional or unusual disability picture that renders application of the regular rating criteria impractical. The Veteran's disability picture from his low back disability fits squarely within the criteria for a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012). 

38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." As the Veteran's back symptoms are clearly contemplated in the Schedule and provided for in the evaluation assigned therein, the interference with employment shown as a result of those symptoms is compensated for by the rating assigned. The evidence does not demonstrate that the manifestations of the Veteran's service-connected low back disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. For these reasons, the Board finds that the criteria for an extraschedular evaluation for a low back disability have not been met for the period from May 4, 2010 onward. 38 C.F.R. § 3.321(b)(1).

TDIU

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, the Veteran has claimed entitlement to an increased rating for his service-connected low back disability and has stated that he is unable to work. Therefore, under Roberson, an informal claim for TDIU has been raised. 

To establish service connection for a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). 

Although the Veteran's claim for a total disability evaluation due to individual unemployability was denied in an August 2003 rating decision, his combined disability evaluation has since changed. During the period from December 17, 2001 to September 26, 2003, the Veteran had more than one service connected disability. His service connected back disability was evaluated as 60 percent disabling throughout this period. His combined disability evaluation was 70 percent. Thus, for that period of time, his disabilities met the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). The Board must therefore determine whether the Veteran is unemployable by reason of his service-connected disabilities. 

VA treatment records from August 2001 show that the Veteran was advised to seek an occupation other than housekeeping aid because of the increasing severity of his symptoms. In November 2001, OPM approved him for disability retirement because of his inability to lift or bend, chronic lumbar pain, decreased range of motion, and paravertebral muscle spasm. Employment-related records noted that the Veteran was unable to reach overhead, push, pull, climb stairs or ladders, twist, stoop, or kneel. Other VA treatment records noted that he was unable to sit or stand for more than a few hours at a time, which would make even sedentary employment less feasible.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained because the evidence is more than in equipoise; the preponderance of the evidence shows that the Veteran's back disability prevented him from working for the period from December 17, 2001 to September 26, 2003. The benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Therefore, under 38 U.S.C.A. § 5107(b), the Veteran will be afforded the benefit of the doubt. A TDIU is granted for the period from December 17, 2001 to September 26, 2003. 


ORDER

Entitlement to an extraschedular evaluation for a service connected low back disability is denied. 

A TDIU is granted for the period from December 17, 2001 to September 26, 2003. 


REMAND

Due largely to receipt of a VA medical opinion dated in September 2012, the Board is compelled to again in part remand this matter. 

As noted above, for the periods from February 2, 2001 to December 16, 2001 and from September 27, 2003 to the present, the Veteran's combined disability evaluation does not meet the statutory threshold for consideration of a TDIU. A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

During the periods from February 2, 2001 to December 16, 2001 and from September 27, 2003 to the present the Veteran had more than one service connected disability. His service connected back disability was evaluated as 60 percent and later 40 percent. However, for these periods, his combined disability evaluation was 60 percent. Therefore, for the periods from February 2, 2001 to December 16, 2001 and from September 27, 2003 to the present, his disabilities do not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (August 16, 1996). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.

In September 2012, the Veteran's VA physician stated, "[d]ue to ... medical conditions and the fact that his conditions are progressing and not improving, it will be difficult for him to be employed." The other evidence of record shows that the Veteran retired from his job as a housekeeping aid as a result of his service-connected back disability. 

Because there is evidence that the Veteran may be unemployable due to his service connected back disability, a referral to consider an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, readjudicate the issue on appeal. The RO must consider all of the evidence of record and re-adjudicate the appellant's claim for TDIU for the periods from February 2, 2001 to December 16, 2001 and from September 27, 2003 to the present. 

Because the Veteran's combined disability evaluation did not meet the regulatory criteria for consideration of a schedular TDIU for these periods, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration. See 38 C.F.R. §4.16(b) (2012). 

If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


